DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellant-defendant Bank One, N.A. ("Bank One") appeals from the jury verdict rendered in favor of appellee-plaintiff Miriam Tallal1
("Tallal") in the Summit County Court of Common Pleas. This Court reverses.
                                   I.
Tallal filed suit against Bank One asserting claims for breach of contract and breach of fiduciary duty. Pursuant to Civ.R. 12(B)(6), Bank One filed a motion to dismiss, which the trial court denied.
A jury trial commenced, and at the close of Tallal's case, Bank One moved for a directed verdict. The motion was denied. The jury returned a general verdict in favor of Bank One on Tallal's breach of fiduciary duty claim. On Tallal's action for breach of contract, the jury returned a general verdict in favor of Tallal in the amount of one million dollars.
Subsequently, Bank One filed a motion for judgment notwithstanding the verdict. Tallal filed a motion for prejudgment interest. The trial court denied both motions.
Bank One timely appeals, setting forth three assignments of error. Tallal has cross-appealed, asserting one error. Before turning to the substance of Bank One's appeal, however, a procedural issue must be addressed.
Bank One's brief fails to conform to the Appellate Rules. The assignments of error are not separately argued, and the "law and argument" makes no reference to the trial court's error and fails to contain any specific references to the record. Bank One has set forth the following three assignments of error on page one of its brief:
 APPELLANT'S FIRST ASSIGNMENT OF ERROR  THE TRIAL COURT ERRED IN FAILING TO GRANT DEFENDANT BANK ONE DISMISSAL FOR FAILURE TO STATE A CLAIM OR A DIRECTED VERDICT OR A JUDGMENT NOTWITHSTANDING THE VERDICT OF THE BREACH OF CONTRACT CLAIM.
 APPELLANT'S SECOND ASSIGNMENT OF ERROR  THE TRIAL COURT ERRED IN THE INSTRUCTIONS IT GAVE TO THE JURY ON THE BREACH OF CONTRACT AND FURTHER ERRED IN SENDING THE ISSUE OF BREACH OF CONTRACT TO THE JURY WHERE THE FACTS RELEVANT TO THE ISSUE WERE NOT IN DISPUTE.
 APPELLANT'S THIRD ASSIGNMENT OF ERROR *Page 513   THE JURY'S VERDICT FOR PLAINTIFF TALLAL ON A CLAIM OF A BREACH OF CONTRACT IS AGAINST THE MANIFEST WEIGHT OF THE UNDISPUTED EVIDENCE BOTH AS TO LIABILITY AND AMOUNT.
The law and argument purported to support these assignments begins on page ten. However, this analysis gives little insight into the issues and does little to advance Bank One's cause.
App.R. 12(A)(2) expressly authorizes this Court to disregard errors not separately argued. See  Advertising Tapes Inc. v. Misquita (Apr. 15, 1998), Summit App. No. 18631, unreported (summarily rejecting the appeal on the basis that the appellant's brief failed to comply with the Appellate Rules).
In the interest of justice, however, this Court has attempted to sort through the body of Bank One's brief in order to extract arguments in support of each assignment of error.
                                   II. APPELLANT'S FIRST ASSIGNMENT OF ERROR  THE TRIAL COURT ERRED IN FAILING TO GRANT DEFENDANT BANK ONE DISMISSAL FOR FAILURE TO STATE A CLAIM OR A DIRECTED VERDICT OR A JUDGMENT NOTWITHSTANDING THE VERDICT OF THE BREACH OF CONTRACT CLAIM.
Bank One avers that the trial court erred in not granting a directed verdict on Tallal's breach of contract claim. We agree.
Bank One argues that because the security agreement is unambiguous and did not place any obligation upon Bank One with respect to the pledged securities, the parol evidence rule precluded the use of oral testimony to vary the contract terms. We agree. The security agreement is unambiguous. It did not place any obligation upon Bank One to manage or supervise Tallal's funds. Instead, the agreement required Tallal to pledge securities worth one million dollars as collateral for a loan Bank One gave to Tallal. The pledged securities were to ensure that Bank One could recoup its losses in the event that Tallal defaulted on her loan. Tallal, not Bank One, was required to monitor her accounts and guarantee that the pledged securities did not decrease in value below one million dollars.
Accordingly, we sustain Bank One's first assignment of error. Because this disposition renders the remainder of Bank One's assigned errors moot, we disregard them.
 APPELLEE'S CROSS-ASSIGNMENT OF ERROR  THE TRIAL COURT ERRED BY FAILING TO AWARD PREJUDGMENT INTEREST TO APPELLEE/CROSS-APPELLANT UPON HER VERDICT AGAINST APPELLANT/CROSS-APPELLEE FOR BREACH OF CONTRACT. *Page 514
In her sole cross-assignment of error, Tallal argues that the trial court erred in denying her motion for prejudgment interest pursuant to R.C. 1343.03. Our disposition of Bank One's first assignment of error renders Tallal's cross-assignment moot.
                                  III.
The judgment of the court of common pleas is reversed.
Judgment reversed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the County of Summit, Court of Common Pleas, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to appellee.
Exceptions.
  ___________________________ WILLIAM R. BAIRD
BAIRD, P. J. SLABY, J. CONCUR
1 The record reflects that Miriam Tallal is also known as Miriam Turner.